Citation Nr: 1814019	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  17-61 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for scleroderma.

2.  Entitlement to service connection for fatty liver disease as secondary to scleroderma.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs


ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel




INTRODUCTION

The Veteran served on active duty from February 1959 to February 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2017 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) made in Baltimore, Maryland. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Scleroderma

The Veteran contends that he is entitled to service connection for scleroderma due to his presumed exposure to contaminated ground water during his period of service at Camp Lejeune (1960-1961).  The medical opinions of record indicate that the Veteran has a current diagnosis of scleroderma, and VA has conceded that he had approximately one and a half years of exposure to toxic chemicals during service. 

A June 2017 private medical opinion indicates that medical studies link scleroderma to toxic exposure at Camp Lejeune, but the doctor did not explain why it was at least as likely as not (50 percent or greater) that this Veteran's scleroderma should be linked to exposures which occurred more than 50 years ago.  

Of note, while VA has created a presumption of causation for a number of diseases in conjunction with the Camp Lejeune exposures, scleroderma is not among the conditions.  VA has specifically found that - although medical literature links toxic exposure at Camp Lejeune to the development of autoimmune diseases - the studies that specifically address scleroderma include factors that introduce significant uncertainty into their results including: small sample size and unexplained gender effect.  82 Fed. Reg. 4,179 (January 13, 2017).  

A VA medical opinion was provided in February 2016 in which a VA examiner conceded that there is a relationship between toxic exposure at Camp Lejeune and scleroderma.  The examiner provided a lengthy discussion of scleroderma and its causes.  However, the examiner explained that there was not a sufficient amount of information in the claims file to conclude that it was at least as likely as not (50 percent or greater) that the Veteran's scleroderma was caused by in-service exposures.

Neither medical opinion explicitly states that the Veteran's scleroderma was actually caused by toxic exposure at Camp Lejeune.  The February 2016 VA medical opinion explicitly identified additional possible causes of civilian toxic exposure that could have caused the Veteran's scleroderma, and the examiner indicated that these additional causes could not be ruled out without a more in depth medical history beyond the records at the examiner's disposal.  Ultimately the examiner concluded that it was less likely than not that the Veteran's scleroderma was the result of any in-service exposure.

Nevertheless, given the examiner's assertion that additional information was needed to make a fully informed opinion, the Board hopes that an in-person examination will assist the examiner in providing the opinion in this case.

Fatty Liver Disease

The Veteran contends that he is entitled to service connection for fatty liver disease to include as secondary to scleroderma.  A February 2016 VA examination indicates that the Veteran has been diagnosed with fatty liver disease, and that fatty liver disease is associated with autoimmune disorders like scleroderma.  Therefore, this matter is inextricably intertwined with the Veteran's claim for scleroderma, and it must be remanded as well.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a physical examination with the examiner who conducted the February 2016 VA opinion, or if he is not available, with another examiner.  
The examiner should answer the following questions:

a)  Is it at least as likely as not (50 percent or more) that the Veteran's scleroderma either began during or was otherwise caused by his military service, to include as a result of his presumed exposure to contaminated ground water while stationed at Camp Lejeune in 1960 and 1961?  Why or why not?

The examiner should also consider the fact that VA has specifically found that - although medical literature links toxic exposure at Camp Lejeune to the development of autoimmune diseases - the studies that specifically address scleroderma include factors that introduce significant uncertainty into their results including: small sample size and unexplained gender effect (available at 82 Fed. Reg. 4,179 (January 13, 2017)).  

b)  Is it at least as likely as not (50 percent or more) that the Veteran's fatty liver disease was caused or aggravated by his previously service-connected scleroderma?  Why or why not?

In doing so, the examiner should explain whether fatty liver disease should be considered a separate and distinct disability from scleroderma, or whether it should be considered a symptom of scleroderma?  Why?

2.  Then, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



